Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 04, 2017

The Court of Appeals hereby passes the following order:

A18D0007. WASEEM DAKER v. QUINTON RUSH, SHERIFF et al.

      On May 10, 2017, the trial court entered an order denying the filing of Waseem
Daker’s pro se civil complaint and his request to proceed in forma pauperis. Daker
filed a motion in this Court requesting an extension of time to file a discretionary
application.1 We granted the motion, giving Daker a 30-day extension to file an
application. See Case No. A17E0056, decided May 31, 2017. Daker filed this
application on July 13, 2017. We lack jurisdiction.
      OCGA § 5-6-39 (a) (5) permits this Court to grant an extension of time for
filing an application for discretionary appeal where, as in this case, the request is
made “before expiration of the period for filing as originally prescribed or as
extended by a permissible previous order.” OCGA § 5-6-39 (d); see also Gable v.
State, 290 Ga. 81, 84-85 (2) (a) (720 SE2d 170) (2011). In our order granting Daker
an extension, this Court required him to file his application by July 10, 2017, which
he did not do. Filing deadlines are jurisdictional, and this Court is unable to accept
an untimely application. See Crosson v. Conway, 291 Ga. 220 (1) (728 SE2d 617)
(2012). Because Daker failed to file his application within the time limit set forth in




      1
        OCGA § 9-15-2 (d) provides that an order denying filing shall be appealable
in the same manner as an order dismissing a civil action. However, because Daker
is incarcerated, his appeal is controlled by the Prison Litigation Reform Act of 1996,
which requires that he proceed by discretionary application. See OCGA § 42-12-8.
our order granting his request for an extension, we lack jurisdiction to consider his
application, and it is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/04/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.